--
                                                                                             FILED
                                                                                              JUN 1 6 2009
                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA                          Clerk, U.S. District and
                                                                                          Bankruptcy Courts


     ADJELEY OSEKRE,                               )
                                                   )
                    Petitioner,                    )
                                                   )
            v.                                     )
                                                   )
                                                          Civil Action No.
                                                                                    O!}    1098
     ADRIAN FENTY, et aI.,                         )
                                                   )
                    Respondents.                   )


                                      MEMORANDUM OPINION

            This matter comes before the court on review of petitioner's application to proceed in

     forma pauperis and pro se petition for a writ of mandamus. The court will grant the application,

     and dismiss the petition.

            Petitioner alleges that he was terminated from his employment with the government of

     the District of Columbia, that he has challenged the termination to the District of Columbia

     Office of Employee Appeals ("OEA"), and that he has challenged the OEA's rulings on

     substantive and procedural grounds. See Pet. at 1 & Attach. ("Addendum to Motions to

     AppeallRequest for ReviewlReopen"). He appears to request a writ of mandamus to compel the

     Mayor of the District of Columbia and the OEA to act on matters which allegedly have been

     pending before the OEA for several years.

            Mandamus is proper only if"(l) the plaintiff has a clear right to relief; (2) the defendant

     has a clear duty to act; and (3) there is no other adequate remedy available to plaintiff." Council

     of and for the Blind of Delaware County Valley v. Regan, 709 F.2d 1521,1533 (D.C. Cir.1983)

     (en banc). Assuming without deciding that petitioner meets the first and second elements, he




                                                                                                                   3
fails to establish the third: that there is no adequate remedy available to him. Generally, a

District government employee may appeal to the OEA an agency decision resulting in his

removal, see D.C. Code § 1-606.03(a) (2001), and he "may appeal the decision ofthe [OEA] to

the Superior Court of the District of Columbia for a review ofthe record and such Court may

affirm, reverse, remove, or modify such decision, or take any other appropriate action the Court

may deem necessary," see D.C. Code § 1-606.03(d) (2001). The Court will deny petitioner's

request that respondents be compelled to act on his pending motions before the OEA because it

appears that he has a remedy available through the District of Columbia courts.

        An Order consistent with this Memorandum Opinion is issued separately.




Date: